Herrick, J. (dissenting) :
I dislike to dissent from the conclusion arrived at by the majority of the court, but it seems to me that the plaintiff should be compelled to resort to the remedy provided by statute, otherwise complete justice cannot be done; by permitting the maintenance of actions of this kind, where the statute provides a summary remedy by which an assessment can be vacated or corrected, persons will be allowed to escape payment of any part of the expense of public improvements by which they are benefited, whereas, by proceeding *152under the statute, if there is anything improper or illegal in the assessment, it may be corrected, if necessary vacated and a new assessment made, and all parties made to bear their just share of the burden.
Subdivision Y of section 3 of chapter 266 of the Laws of 188Y, being an amendment of the law under which the proceedings for the public improvement in question were taken, provides that an appeal may be taken by a person considering himself aggrieved to the County Court, and that “ upon such appeal the County Court may, by an order, affirm, alter, vacate or correct said report, which order shall be final.”'
The action here is to remove a cloud upon the plaintiff’s title created by the assessment in question, and is an action entertained by courts of equity when a lien affecting real estate appears on its face to be valid, when the defect in it can be made to appear only by extrinsic evidence, which will not necessarily appear in proceedings taken to enforce the lien. (Crooke v. Andrews, 40 N. Y. 547; Marsh v. City of Buffalo, 59 id. 280.)
And equity takes cognizance of it because there is no adequate remedy at law.
Here an adequate remedy is provided by the very statute under which the lien is created. The plaintiff seeks to have the assessment vacated ; the County Court is by the statute authorized to do that very thing; all the relief to which it is entitled the County Court has power to afford.
General authority was conferred upon the County Court to hear all grievances, and there is nothing to justify us in holding that its power was intended to be confined merely to cases of irregularity or simple mistakes.
The words used, “ may by an order affirm, alter, vacate or cor- • rect,” are ample to include relief for any and all cases that can arise under an assessment, and for any and every cause.
The fact that no procedure was • prescribed by the statute as to the manner in which the County Court should conduct the proceedings authorized, makes no difference. When power to do an act is conferred upon a court, and no practice is prescribed, it may adopt such practice as it adjudges necessary to enable it properly to perform the duty enjoined upon it. Presumptively, * * * what*153ever judicial procedure is essential to enable courts to exercise tlieir function is authorized.” (McQuigan v. D., L. & W. R. R. Co., 129 N. Y. 50-52.)
Whatever judicial practice or proceedings, known to the courts, it might be necessary to take to enable a party, considering himself aggrieved, to present his grievance fully to the court, the County Court, I think, might authorize or permit, whether that consisted in merely bringing up the record, as in certiorari, or in taking evidence extrinsic to the record.
That being so there is no occasion for equity to interfere.
A court of equity is neyer at liberty to draw to its general jurisdiction a question remitted to a competent and sufficient authority, by express command of the statute, unless under some very exceptional circumstances. (People v. Wasson, 64 N. Y. 167; MacLaury v. Hart, 121 id. 636, 642. See, also, Heiser v. The Mayor, 104 id. 68 ; Garratt v. Trustees of Canandaigua, 135 id. 436.)
It is not necessary to hold that the statute has absolutely ousted courts of equity of jurisdiction in the premises, but the existence of the statute is a reason why such courts should not exercise their equitable powers. “ The statute having given a legal remedy which is adequate there is no occasion for administering equitable relief.” (Andrews v. Monilaws, 8 Hun, 65 ; Sebald v. Mulholland, 26 N. Y. Supp. 913.)
As was said in the case of MacLaury v. Hart (121 N. Y. 636-642), “ The present action seeks to withdraw from the tribunals specially clothed with authority to determine the controversy the right to decide it, and has no adequate foundation except distrust of those tribunals. * * * That the statute merely designates the ultimate tribunal and prescribes its authority, without specifying the practice to be pursued, does not justify an inference that it will proceed in a partial or unjust manner, or contrary to its normal rules of action. There is no reason, therefore, why the statute remedy should not be pursued.”
We are not at liberty, it seems to me, to say that a County Court is not a competent or sufficient tribunal to deal with the questions involved in this assessment.
Neither are there any exceptional circumstances in this case that justify the interference of equity, but there are equitable con*154siderations that it seems to me require us to refuse to take cognizance of this class of cases, when there is a .statutory remedy provided, except under very exceptional circumstances:
If the plaintiff had resorted to the judicial tribunal specifically named in the statute, the assessment could have bfeen corrected as justice required, and the plaintiff, while being compelled to pay its fair and proportionate share of the expense of the improvement, would have been relieved of any excess; the whole assessment would then have been necessarily brought in question, and a fair and legal, assessment could have been made.
Here, the only effect of the plaintiff^ succeeding is to relieve it from the assessment; this action does not affect the assessment as a whole; it does not modify or correct it; it simply relieves the plaintiff’s property from the lien of the assessment, and as there is no provision in the law for a reassessment, its necessary result is to relieve the plaintiff from paying any part of the expense of the improvement in question, and compels the village authorities to pay from the general funds that which ought to be paid by those especially benefited by the improvement.
• The purpose of the provision of the law providing for an appeal to the County Court, and those contained in other local laws relating to municipal improvements, where a specified manner of review is provided, is to provide a summary way of reviewing assessments and determining their legality, and promptly correcting any errors or mistakes, and readjusting the assessment when necessary, and thus compel all who. ought to share in the burden to pay their just share, and the beneficent and equitable purpose of the statute is defeated if a property owner is permitted long after the assessment is made, and when perhaps every one else has paid, to ignore the statutory remedy provided and commence his action, not to correct or legalize the assessment, but simply to have that portion of it levied upon his property vacated,' and thus entirely relieve himself at the expense of the taxpayers.
In the cases of Hassen v. City of Rochester (65 N. Y. 516) and Ellwood v. City of Rochester (122 id. 229 ; S. C., 43 Hun, 102) the question here discussed was not at all considered, and they, therefore, are not authorities upon the question.
Neither is the case of Hassan v. City of Rochester (67 N. Y. *155528) an authority upon this question. There it was held that a confirmation of the assessment by the common council did not preclude the plaintiff from applying for equitable relief.
In that case the statute (Chap. 143, Laws 1861, §§ 195, 197, 198, 199) provided that after an assessment had been made it should be returned to the common council; that public notice thereof should be given, and that the common council should hear all persons "who might complain of it, and rectify and amend it in whole or in part, or set it aside and direct a new assessment, and ratify and confirm it, with or without correction, and further provided that any assessment “ so ratified and confirmed by the common council shall be final and conclusive.”
That is hardly, it seems to me, a remedy to review an assessment; it is simply part of the machinery by which the assessment is made, and the words “ final and conclusive ” are used merely in the sense that the assessment was then complete, and that no reassessment could be made. (Miller v. City of Amsterdam, 149 N. Y. 288, 299.)
Neither do I think the case of Kinnan v. F. S. S., M. & St. N. A. R. Co. (140 N. Y. 183) is adverse to the position I have assumed. That was an action in equity to compel the defendant to issue to the plaintiff stock in lieu and in place of certificates of stock that had been lost or mislaid, and it was contended that the court was not at liberty to grant or administer the relief sought, because there was an adequate remedy at law; for the reason that, by an act of the Legislature, it was provided that one who had lost his stock certificate might apply at a Special Term of the Supreme Court for an order to show cause why a new certificate should not be given, and upon such hearing the court might proceed summarily to hear and determine the facts and make an order to require the company to issue a new certificate upon receiving from the petitioner a bond of indemnity. The court held that that was not a remedy at law that it was exactly the relief which a court of equity would regularly and habitually award, and that the statute merely provided for a summary method of obtaining the same equitable relief that was theretofore granted by courts of equity ; that the statute must be regarded as giving a cumulative, additional and summary remedy of a purely equitable character, and to be administered by an equity court.
*156As heretofore stated, it is not necessary to hold that the statute ousted courts of equity of their jurisdiction, but simply that, with the method of obtaining relief provided by this statute, courts of equity ought not to'take cognizance of an action to remove a cloud upon title created by an alleged illegal assessment, unless under very exceptional circumstances, because, in the action to remove a cloud upon title, relief can only be afforded to one, and that, too, at the expense of others, while, under the statute, a broader equity can be administered and justice done to all.
In the case last cited it was held that the statute merely provided the means of procuring by a summary method the same relief that could theretofore have been administered by a court of equity.
The statute here under consideration goes much further, and enables the County Court to do that which a court of equity, in an action to remove a cloud upon title, cannot do. In the one case, as heretofore stated, the plaintiff in the action simply procures a removal of the lien of the assessment from his premises ; under the other, the County Court can do complete equity and justice to all parties, a fact that the court should take into consideration, and give great weight to, in determining whether it will assume jurisdiction of the case for the sole benefit of the plaintiff, or whether it will remit it to the remedy provided by the statute where justice can be done not only to it, but to all others affected by the proceedings under consideration.
This is not a case where the persons charged with making the assessment proceeded without jurisdiction.
There is no complaint here that any of the proceedings held prior to the apportioning of the assessment were illegal; everything appears to have been legally done prior to the apportioning of the expense among and upon the properties benefited. The assessors then had authority, that is, jurisdiction, to make the assessment. The error complained of is in the assessment itself, that is, that it was not apportioned and levied upon all the property benefited, the Legislature having, as it is claimed, adjudged that certain described property would be benefited, and provided in the statute that it should be assessed.
The assessors having the jurisdiction to make the assessment, the illegal or erroneous exercise of that authority does not affect the *157question of jurisdiction, although it may render the assessment an illegal one.
Jurisdiction of the subject-matter is the power to adjudge concerning that matter, and does not depend upon the ultimate determination arrived at or the means by which such ultimate determination is reached. (Hunt v. Hunt, 72 N. Y. 217; Sweet v. Merry, 109 id. 83, 94.)
It is not a question as to whether the assessors had the legal right to make this assessment that has been made, but whether they had the legal authority to make an assessment of the expenses incurred in the improvement in question; if all the necessary preliminary steps were legally taken, then they had authority to make an assessment, and no subsequent acts of theirs could divest them of that authority.
Jurisdiction depends upon the state of affairs when the persons or body seeking to exercise it first commence to act in the premises,. and the erroneous or illegal exercise of jurisdiction does not relate back and deprive the body or persons of the jurisdiction originally vested in it or them.
It seems to me, therefore, that the act of the persons making the assessment was not without jurisdiction; that the statute has provided a sufficient remedy in a competent forum for the redress of all grievances, and if the plaintiff has neglected or refused to avail itself of the statutory means provided, where a broader equity may be administered, and justice be done to and for all, that there is no reason for a court of equity interfering for its sole benefit, and relieving it from paying any share of the expense of the improvement.
The judgment should be affirmed, with costs.
Merwijst, J., concurred.
Judgment reversed, referee discharged and a new trial granted, costs to abide the event.